Title: To Alexander Hamilton from James Read, 27 July 1799
From: Read, James (d. 1803)
To: Hamilton, Alexander


          
            Sir
            Raleigh, North Carolina July 27th. 1799
          
          On the 3rd. Instt. (before I left Wilmington) I had the honour of receiving from you a Packet containing   Letters of the following Dates, one of the 23rd of March, one of the 31st. of March, one of the 13th. of April, one of the 16th. of May, one of the 22nd. of May, one of  the 23rd. of May, and one of the 11th. of June; the Orders therein contained shall, as far as lies in my power be strictly obeyed.
          In my Letter of the 25th of June I informed you that I had issued Orders for the Officers to meet at this place on the 15th  Instt.; herewith I transmit a Return of the Officers who came here, with the Dates of their arrival. Captain Taylor is gone to    Beacon Island to arrange his Business as Surveyor of that Port; Lieutenant Walker was nominated Paymaster (no other Officer offered for that appointment) he set off from this place on  the 16th. Instt. (the Day he was nominated) for Wilmington for the Money for the Recruiting Service and the Pay of the Officers, which was in the hands of the   Collector of that Port; but he has not yet returned. I have not heard of the arrival of the Cloathing, and in your Letter of the 11th. of June you direct me to defer the commencement of the Recruiting Service ’til the  Cloathing or part of it shall arrive. The Paymaster was to give Bond and Security to the Collector at Wilmington before he could receive the Money; he said his Securities were there
          Since my arrival at this place, I have been employed in teaching the Officers to March, the Manual Exercise and such of the Evolutions as the smallness of their number will admit of
          As a great deal depends upon a good Adjutant and Quartermaster of a Regiment I do not think I have seen enough of  the Lieutenants to justify a choice for those appointments
          I have the honour to be With great Respect Your Obedient Servant
          
            James Read
          
          
            P.S. I have published Orders in the Newspaper for those Officers who did not attend   at Raleigh on the 15th Instt. to come forward without delay
          
        